EXHIBIT 10.3




ESCROW AGREEMENT




THIS ESCROW AGREEMENT (this “Escrow Agreement”) is made and entered into as of
the 21st day of December, 2010, by and among INLAND DIVERSIFIED FORT MYERS
COLONIAL SQUARE, L.L.C., a Delaware limited liability company (“IDIV Colonial
Square”), INLAND DIVERSIFIED FORT MYERS VILLAGE WALK, L.L.C., a Delaware limited
liability company (“IDIV Village Walk”, together with IDIV Colonial Square,
“Purchaser”), CHICAGO TITLE INSURANCE COMPANY (hereinafter referred to as
“Escrow Agent”), and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking
association chartered under the laws of the United States of America (together
with its successors and assigns, “Lender”).

RECITALS:




A.

On November 5, 2010, Colonial Square Associates, LLC and Shops at Village Walk,
LLC (collectively, “Seller”) conveyed to Purchaser those certain properties in
Fort Myers, Florida known as Colonial Square Shopping Center (the “Colonial
Square Property”) and The Shops at Village Walk (the “Village Walk Property,”
together with the Colonial Square Property, the “Properties”), pursuant to the
terms and conditions of that certain Letter Agreement entered into by Benderson
Development Company, LLC and Inland Real Estate Acquisition, Inc. on July 16,
2010 (as subsequently amended, the “Purchase Agreement”).

B.

Pursuant to the terms of the Purchase Agreement, Purchaser is obligated to make
additional payments of the purchase price thereunder to Seller up to an
aggregate amount of $6,624,410.77 based on each of (1) Hobby Lobby Stores, Inc.,
an Oklahoma corporation (“Hobby Lobby”), (2) Kumo Japanese Steak House, Inc.
(“Kumo”), (3) Pak Mail LC Corporation (“Pak Mail”), and (4) Tropical Smoothie of
Fort Myers, Inc. (“Tropical Smoothie”) taking possession of their respective
premises at the Properties, opening for business in their respective premises,
and commencing to pay full rental payments due under their respective Leases
(the “Escrowed Earnout Payments”)

C.

IDIV Colonial Square has deposited with Escrow Agent the sum of $5,369,402.08
(the “Colonial Square Escrow Deposit”), which sum represents the aggregate
amount of the Escrowed Earnout Payments related to Hobby Lobby and Tropical
Smoothie due from IDIV Colonial Square to Seller under the Purchase Agreement.

D.

IDIV Village Walk has deposited with Escrow Agent the sum of $1,255,008.69 (the
“Village Walk Escrow Deposit,” together with the Colonial Square Escrow Deposit,
the “Escrow Deposit”), which sum represents the aggregate amount of the Escrowed
Earnout Payments related to Kumo and Pak Mail due from IDIV Village Walk to
Seller under the Purchase Agreement.

E.

Purchaser by its promissory note of even date herewith given to Lender (as the
same may hereafter be amended, restated, replaced, supplemented, renewed,
extended or otherwise modified from time to time, the “Note”) is indebted to
Lender in the principal sum of TWENTY FIVE MILLION AND NO/100 DOLLARS
($25,000,000.00) (the “Loan”) advanced pursuant to that certain Loan Agreement
of even date herewith between Purchaser and Lender





(as the same may hereafter be amended, restated, replaced, supplemented,
renewed, extended or otherwise modified from time to time, the “Loan
Agreement”).

F.

The Loan is secured by, among other things, that certain Mortgage, Assignment of
Leases and Rents and Security Agreement, dated as of the date hereof, given by
Purchaser to or for the benefit of Lender (the mortgage, as the same may
hereafter be amended, restated, replaced, supplemented, renewed, extended or
otherwise modified from time to time, the “Mortgage”), dated as of the date
hereof, which grant Lender a first priority lien on certain real properties
encumbered thereby.  The Note, the Loan Agreement, the Mortgage, this Assignment
and any of the other documents evidencing or securing the Loan or executed or
delivered in connection therewith are collectively referred to as the “Loan
Documents.”  

G.

Escrow Agent is willing to accept the Escrow Deposit and hold and disburse same
in accordance with the terms and conditions set forth below.

NOW, THEREFORE, for and in consideration of the premises hereto, the covenants
and agreements hereinafter made, and for Ten Dollars ($10.00) in hand paid to
Escrow Agent, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.

Deposits.  Escrow Agent hereby acknowledges receipt of the sum of $6,624,410.77
as the total Escrow Deposit.  Escrow Agent hereby agrees to deposit the Escrow
Deposit into an interest bearing account with a bank, savings and loan
institution, money market account, or other depository reasonably satisfactory
to Purchaser, Lender and Escrow Agent (the “Escrow Account”) with interest
accruing for the benefit of and in all events payable to Purchaser.  The federal
taxpayer identification of IDIV Colonial Square is as follows: 27-3651696.  The
federal taxpayer identification number of IDIV Village Walk is as follows:
27-3651807.The Escrow No. is 210050760-002.

2.

Disbursements.  Escrow Agent shall retain the Escrow Deposit in the Escrow
Account and shall cause the same to be disbursed therefrom as follows:

A.

Hobby Lobby Escrow.  That portion of the Escrow Deposit equal to $4,822,672.89
is referred to as the “Hobby Lobby Escrow” and represents IDIV Colonial Square’s
obligations under the Purchase Agreement to pay additional payments of the
purchase price thereunder to Seller based on Hobby Lobby’s taking possession of
its premises at the Colonial Square Property, opening for business in its
premises, and commencing to pay full rental payments due under its Lease.  The
Hobby Lobby Escrow shall be held and disbursed as follows:

(i)

Upon Escrow Agent’s receipt of the Form of Authorization to Disburse attached
hereto as Exhibit A (the “Authorization”) as executed by Purchaser and Lender
relating to the Hobby Lobby Escrow, Escrow Agent will disburse funds from the
Hobby Lobby Escrow to Seller up to the amount due to Seller, as set forth in an
Earnout Closing Statement, the form of which is attached hereto as Exhibit B
(the “Seller Hobby Lobby Disbursement”).  

(ii)

In the event that the Seller Hobby Lobby Disbursement is less than the balance
of funds in the Hobby Lobby Escrow, Escrow Agent shall promptly disburse the
remainder of such funds to IDIV Colonial Square.





2







(iii)

In the event that Escrow Agent does not receive the Authorization as executed by
Purchaser and Lender relating to the Hobby Lobby  Escrow by the business day
immediately preceding the Termination Date (as hereinafter defined), Escrow
Agent shall immediately disburse the Hobby Lobby Escrow to Lender.

B.

Kumo Escrow. That portion of the Escrow Deposit equal to $982,838.13 is referred
to as the “Kumo Escrow” and represents IDIV Village Walk’s obligations under the
Purchase Agreement to pay additional payments of the purchase price thereunder
to Seller based on Kumo’s taking possession of its premises at the Village Walk
Property, opening for business in its premises, and commencing to pay full
rental payments due under its Lease.  The Kumo Escrow shall be held and
disbursed as follows:

(i)

Upon Escrow Agent’s receipt of the Authorization as executed by Purchaser and
Lender relating to the Kumo Escrow, Escrow Agent will disburse funds from the
Kumo Escrow to Seller up to the amount due to Seller, as set forth in an Earnout
Closing Statement, the form of which is attached hereto as Exhibit B (the
“Seller Kumo Disbursement”).  

(ii)

In the event that the Seller Kumo Disbursement is less than the balance of funds
in the Kumo Escrow, Escrow Agent shall promptly disburse the remainder of such
funds to IDIV Village Walk.  

(iii)

In the event that Escrow Agent does not receive the the Authorization as
executed by Purchaser and Lender relating to the Kumo Escrow by the business day
immediately preceding the Termination Date, Escrow Agent shall immediately
disburse the Kumo Escrow to Lender.

C.

Pak Mail Escrow. That portion of the Escrow Deposit equal to $272,170.56 is
referred to as the “Pak Mail Escrow” and represents IDIV Village Walk’s
obligations under the Purchase Agreement to pay additional payments of the
purchase price thereunder to Seller based on Pak Mail’s taking possession of its
premises at the Village Walk Property, opening for business in its premises, and
commencing to pay full rental payments due under its Lease.  The Pak Mail Escrow
shall be held and disbursed as follows:

(i)

Upon Escrow Agent’s receipt of the Authorization as executed by Purchaser and
Lender relating to the Pak Mail Escrow, Escrow Agent will disburse funds from
the Pak Mail Escrow to Seller up to the amount due to Seller, as set forth in an
Earnout Closing Statement, the form of which is attached hereto as Exhibit B
(the “Seller Pak Mail Disbursement”).  

(ii)

 In the event that the Seller Pak Mail Disbursement is less than the balance of
funds in the Pak Mail Escrow, Escrow Agent shall promptly disburse the remainder
of such funds to IDIV Village Walk.

(iii)

 In the event that Escrow Agent does not receive the Authorization as executed
by Purchaser and Lender relating to the Pak Mail Escrow by the business day
immediately preceding the Termination Date, Escrow Agent shall immediately
disburse the Pak Mail Escrow to Lender.





3







D.

Tropical Smoothie Escrow. That portion of the Escrow Deposit equal to
$546,729.19 is referred to as the “Tropical Smoothie Escrow” and represents IDIV
Colonial Square’s obligations under the Purchase Agreement to pay additional
payments of the purchase price thereunder to Seller based on Tropical Smoothie’s
taking possession of its premises at the Colonial Square Property, opening for
business in its premises, and commencing to pay full rental payments due under
its Lease.  The Tropical Smoothie Escrow shall be held and disbursed as follows:

(i)

Upon Escrow Agent’s receipt of the Authorization as executed by Purchaser and
Lender relating to the Tropical Smoothie Escrow, Escrow Agent will disburse
funds from the Tropical Smoothie Escrow to Seller up to the amount due to
Seller, as set forth in an Earnout Closing Statement, the form of which is
attached hereto as Exhibit B (the “Seller Tropical Smoothie Disbursement”).  

(ii)

 In the event that the Seller Disbursement is less than the balance of funds in
the Tropical Smoothie Escrow, Escrow Agent shall promptly disburse the remainder
of such funds to IDIV Colonial.

(iii)

 In the event that Escrow Agent does not receive the Authorization as executed
by Purchaser and Lender relating to the Tropical Smoothie Escrow by the business
day immediately preceding the Termination Date, Escrow Agent shall immediately
disburse the Tropical Smoothie Escrow to Lender.

3.

Event of Default and Remedies. Notwithstanding anything to the contrary in this
Escrow Agreement and any objections from Purchaser or any other party, upon
Escrow Agent’s receipt of written notice from Lender that an Event of Default
(as defined in the Loan Agreement) has occurred, Escrow Agent shall promptly
disburse to Lender all funds in the Escrow Account.  Purchaser hereby
irrevocably authorizes Escrow Agent to make the foregoing disbursement of all
funds in the Escrow Account to Lender upon such notification.

4.

Disputes. In the event a party objects to the disbursement from the Escrow
Account pursuant to Section 2 of this Escrow Agreement, the Escrow Agent shall
have the right, at its option, either (a) to hold such disbursement in escrow
pending resolution of such objection by mutual agreement of the parties or by
judicial resolution of same or (b) to disburse the funds from the Escrow Account
into the registry of the court having jurisdiction over such objection; provided
that Escrow Agent shall have no such right with respect to the disbursement of
all funds in the Escrow Account to Lender pursuant to Section 3 of this Escrow
Agreement.  After the disbursement of the entire Escrow Deposit under the terms
of this Escrow Agreement, Escrow Agent’s duties and obligations hereunder shall
cease.  In the event of any dispute regarding disbursement of the Escrow Deposit
pursuant to Section 2 of this Escrow Agreement, the party ultimately receiving
the Escrow Deposit after resolution of such dispute shall be entitled to receive
from the other party all the prevailing party’s costs and expenses incurred in
connection with the resolution of such dispute including, without limitation,
all court costs and reasonable attorney’s fees.

5.

Escrow Fees. The costs of administration of this Escrow Agreement by Escrow
Agent shall be $800.00 per year plus investment fees, which shall be paid by
Purchaser.  This





4







Escrow Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, principals, successors and assigns and shall
be governed and construed in accordance with the laws of the State of Illinois.
 No modification, amendment or waiver of the terms hereof shall be valid or
effective unless in writing and signed by all of the parties hereto.  This
Escrow Agreement may be executed in multiple counterpart originals, each of
which shall be deemed to be and shall constitute an original.  If there is any
conflict between the terms of this Escrow Agreement and the terms of the
Contract, the terms of the Contract shall control in all events.

6.

Permitted Investments. The Escrow Agent agrees to invest the Escrow Deposit in
Permitted Investments, as hereinafter defined.  The Escrow Agent shall not
invest the Escrow Deposit in any investment that would require the Escrow Agent
to pay a penalty for early withdrawal to pay a monthly disbursement.  Interest
earned on the Escrow Deposit shall be paid to Purchaser.  For tax purposes,
interest earned on the escrowed funds shall be for the account of Purchaser. The
term “Permitted Investments” means:

(i)

Government Obligations as hereinafter defined;

(ii)

Negotiable or non-negotiable certificates of deposit and time deposits
(including Eurodollar certificates of deposit), maturing within ninety (90) days
from the date of acquisition, issued by a federally chartered bank having at
least $10 billion in total assets (an “Approved Bank”); and

(iii)

 money market funds of Chase Manhattan Bank or Bank of America, N.A.

The term “Government Obligations’ means (a) direct obligations of the United
States of America for the payment of which the full faith and credit of the
United States of America is pledged, or (b) obligations issued by a person
controlled or supervised by and acting as an instrumentality of the United
States of America, the payment of the principal of; premium, if any, and
interest on which is fully guaranteed as a full faith and credit obligation of
the United States of America (including any securities described in (a) or (b)
above in this sentence issued or held in book-entry form on the books of the
Department of the Treasury of the United States of America), which obligations,
in either case, are not subject to redemption prior to maturity at less than par
by anyone other than the owner.

7.

Reporting.  Escrow Agent agrees to deliver to Purchaser and Lender, on a monthly
basis, an escrow statement of account of the Escrow Deposit. Such monthly
statements shall be delivered to Purchaser and Lender at the addresses provided
below for notices.

8.

Indemnity.  Purchaser agrees to defend, indemnify and hold Lender, its
successors and assigns harmless from and against all liabilities, claims and
actual, out-of pocket losses, damages, costs, and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) arising out of any
interference by Purchaser, any past, present, and future affiliates, officers,
directors, employees, shareholders and agents, or their respective affiliates,
heirs, and





5







successors and assigns, with Lender’s rights under this Escrow Agreement to
receive any disbursement from the Escrow Account pursuant to this Escrow
Agreement.

9.

Termination Date.  The Termination Date of this Escrow Agreement is November 4,
2013.  

10.

No Waiver.  No delay or leniency of Purchaser in requiring strict performance of
the terms and conditions hereof shall constitute a waiver of its rights
hereunder.

11.

Intentionally Deleted.

12.

Notices.  Any notice, demand, request, approval, consent or other communication
(collectively, a Notice) concerning this Escrow Agreement shall be in writing
and addressed as follows:

If to Purchaser(s), to:

Inland Diversified Fort Myers Village Walk,

L.L.C., and Inland Diversified Fort Myers Colonial

Square, L.L.C.

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention: Barry L. Lazarus, Esq.

Phone: 630/

Facsimile: 630/

 

With a copy to:

Inland Real Estate Group, Inc.

Law Department

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention: General Counsel

Phone: 630/218-8000

Facsimile: 630/218-4900




If to Escrow Agent:

Chicago Title Insurance Company

National Business Unit

171 N. Clark Street

Chicago, Illinois 60601

Attention: Nancy Castro

Phone: 312/223-2709

Facsimile: 312/223-3409

E-Mail: NANCY.CASTRO@CTT.COM




With a copy to:

Chicago Title Insurance Company

National Business Unit

171 N. Clark Street

Chicago, Illinois 60601

Attention: Andres Bardelas

Phone: 312/223-2708  





6







Facsimile: 312/223-3409

E-Mail: andres.bardelas@ctt.com




If to Lender:

JPMorgan Chase Bank, National Association

383 Madison Avenue

New York, New York 10179

Attention:  Joseph E Geoghan

Facsimile No.: (212) 272-7047




With a copy to:

JPMorgan Chase Bank, National Association
383 Madison Avenue

New York, New York 10179

Attention:  Nancy S. Alto
Facsimile No.: (212) 834-6029







Any Notice shall be given by either (i) personal delivery in which event it
shall be deemed given on the date of delivery, or (ii) next or second business
day delivery by nationally recognized overnight courier, in which event is shall
be deemed given on the next or second (whichever is applicable) business day
immediately following receipt by the courier, or (iii) by facsimile, provided a
second notice is made by any of method (ii) above, in which event it shall be
deemed given on the date the facsimile notice is given.  Any party may change
any address or telecopier number for the delivery of Notice to such party, by
giving Notice in accordance with the provisions of this Paragraph 12.




13.

Counterparts.  This Escrow Agreement may be executed in counterparts and shall
constitute an agreement binding on all parties notwithstanding that all parties
are not signatories of the original or the same counterpart.  Furthermore, the
signatures from one counterpart may be attached to another to constitute a fully
executed original.  The Escrow Agreement may be executed by facsimile.

14.

Governing Law, Jurisdiction and Venue.  This Escrow Agreement shall be governed
by and construed and enforced in accordance with the substantive laws of the
State of Illinois without regard to conflict of laws principles of the State of
Florida.  If any term or provision of this Escrow Agreement shall be determined
to be illegal or unenforceable, all other terms and provisions hereof shall
never the less remain effective and shall be enforced to the fullest extent
permitted by applicable law, and in lieu such illegal or unenforceable
provisions there shall be added automatically as part of this Escrow Agreement a
provision as similar in terms to such invalid, illegal or unenforceable
provision as may be possible and be valid, legal and enforceable.

15.

Binding Effect.  This Escrow Agreement and all the covenants, promises and
agreements contained herein shall be binding upon and inure to the benefit of
the respective legal representatives, personal representatives, devisees, heirs,
successors and assigns of the Purchaser and Lender.





7







16.

Disclaimer Re: Validity of Documentation.  In its capacity as Escrow Agent,
Escrow Agent shall not be responsible for the genuineness or validity of any
security, instrument, document or item deposited with it and shall have no
responsibility other than to faithfully follow the instructions contained
herein, and shall not be responsible for the validity or enforceability of any
security interest of any party and it is fully protected in acting in accordance
with any written instrument given to it hereunder by any of the parties hereto
and reasonably believed by Escrow Agent to have been signed by the proper
person.  Escrow Agent may assume that any person purporting to give any notice
hereunder has been duly authorized to do so

(signature page follows)





8













SIGNATURE PAGE FOR

ESCROW AGREEMENT




IN WITNESS WHEREOF, Lender, Purchaser and Escrow Agent have caused this Escrow
Agreement to be executed as of the day and year first above written.




PURCHASER:

INLAND DIVERSIFIED FORT MYERS COLONIAL SQUARE, L.L.C., a Delaware limited
liability company

By:

Inland Diversified Real Estate Trust, Inc., a Maryland corporation, its sole
member

By:

/s/ Barry L. Lazarus

 

Name:

Barry L. Lazarus

Title:

President










INLAND DIVERSIFIED FORT MYERS VILLAGE WALK, L.L.C., a Delaware limited liability
company

By:

Inland Diversified Real Estate Trust, Inc., a Maryland corporation, its sole
member

By:

/s/ Barry L. Lazarus

Name:

Barry L. Lazarus

Title:

President




LENDER:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking association chartered under
the laws of the United States of America

By:

/s/ Jennifer Lewin

Name: Jennifer Lewin

Title: Vice President











ACCEPTANCE OF ESCROW




Receipt of an executed copy of the foregoing instrument is hereby acknowledged,
and the undersigned hereby agrees to act as Escrow Agent in accordance with the
foregoing agreement.

CHICAGO TITLE IISURANCE

COMPANY




Date: ____________________________

 

By:

________________________

Escrow No.: _______________________

Name:


Title:











Exhibit A




[date]







VIA FACSIMILE (312/223-2108)

Ms. Nancy Castro

Chicago Title Insurance Company

171 N. Clark

Chicago, Illinois   60601




Re:  

Request for Disbursement from Escrow No. _______________




Dear Nancy:




This letter is regarding that Escrow Agreement dated December __, 2010 , by and
among INLAND DIVERSIFIED FORT MYERS COLONIAL SQUARE, L.L.C., a Delaware limited
liability company (“IDIV Colonial Square”), INLAND DIVERSIFIED FORT MYERS
VILLAGE WALK, L.L.C., a Delaware limited liability company (“IDIV Village Walk”,
together with IDIV Colonial Square, “Purchaser”), CHICAGO TITLE INSURANCE
COMPANY (hereinafter referred to as “Escrow Agent”), and JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, a banking association chartered under the laws of the
United States of America (together with its successors and assigns, “Lender”).




We hereby direct you to disburse the following amounts:




1.

To [Seller], [$____________] from the ___________Escrow, per the attached wire
transfer instructions.







[signatures begin on following page]











Exhibit B




Form of Earnout Closing Statement







[See attached]






















PROPERTY

 

 

 

 

:

 

Benderson Portfolio

Colonial Square Town Center

 

 

 

 

 

 

 

 

 

9357 W. Ben C Pratt Parkway, Fort Myers, FL

 

 

 

 

 

 

 

 

 

Shops at Village Walk

 

 

 

 

 

 

 

 

 

 

 

7950 Dani Drive, Fort Myers, FL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TENANTs

 

 

 

 

 

:

 

[Tenant Name]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SELLERs

 

 

 

 

 

:

 

Colonial Square Associates, LLC,

 

 

 

 

 

 

 

 

 

 

a Florida limited liability company

 

 

 

 

 

 

 

 

 

 

Shops at Village Walk, LLC,

 

 

 

 

 

 

 

 

 

 

 

a Florida limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PURCHASERs

 

 

 

 

:

 

Inland Diversified Fort Myers Colonial Square, L.L.C., a

 

 

 

 

 

 

 

 

 

Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inland Diversified Fort Myers Village Walk, L.L.C., a

 

 

 

 

 

 

 

 

 

Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

EARNOUT CLOSING DATE

 

 

 

:

 

[Date]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRORATION DATE (RCD)

 

 

 

:

 

[Date]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Credit Purchaser

 

Credit Seller

Purchase Price

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Earnout Closing Annual Base Rent

 

 

 

 

 

 

 

 

 

 

 

[Tenant Name]

 

 

 

 

 

 

 

 

 

 

 

[Tenant Name]

 

 

 

 

 

 

 

 

 

 

Less Slippage

 

 

 

 

 

 

 

 

 

Earnout Closing Annual Base Rent net of slippage

 

 

 

 

 

 

 

 

Base Rent Divider (Colonial Sq-8.0078%/Village Walk-9.2589%)

 

 

 

 

 

 

 

Earnout Purchase Price

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Initial Purchase Price

 

 

$38,364,143.47

 

 

 

 

 

 

Prior Earnout Purchase Price

 

 

 

 

 

 

 

 

 

Earnout Purchase Price - This Statement

 

 

 

 

 

 

 

 

 

Purchase Price to Date

 

 

 

 

 

 

 

 

 

Maximum Price Per Contract

 

 

$50,000,000.00

 

 

 

 

 

 

Remaining Earnout Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Base Rent Proration

 

 

 

 

 

 

 

 

 

 

Monthly

 

 

 

 

 

 

 

 

 

 

 

[Tenant Name]

 

 

 

 

 

 

 

 

 

 

 

[Tenant Name]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

per diem

 

 

 

 

 

 

 

 

 

 

seller's/purchaser's days/share

 

 

 

 

 

 

 

 
















 

 

 

 

 

 

 

 

 

 

 

 

Tenant Deposits (CAM, RET, Insurance)

 

 

 

 

 

 

 

 

 

 

 

[Tenant Name]

 

 

 

 

 

 

 

 

 

 

 

[Tenant Name]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

per diem

 

 

 

 

 

 

 

 

 

 

seller's/purchaser's days/share

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Security Deposits

 

 

 

 

 

 

 

 

 

 

 

[Tenant Name]

 

 

 

 

 

 

 

 

 

 

 

[Tenant Name]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unpaid Tenant Improvement Allowances

 

 

 

 

 

 

 

 

 

 

 

[Tenant Name]

 

 

 

 

 

 

 

 

 

 

 

[Tenant Name]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unpaid Leasing Commissions

 

 

 

 

 

 

 

 

 

 

 

[Tenant Name]

 

 

 

 

 

 

 

 

 

 

 

[Tenant Name]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash to Balance

 

 

 

 

 

 

$0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTALS

 

 

 

 

 

 

 

$0.00

 

$0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

Seller shall be responsible for all expenses pertaining to this Earnout space up
to the Rent Commencement Date [Date]  and has paid for all tenant improvements

2.

Tenant is in occupancy of its space, operating its business, and paying full
rent on a current basis.

 

 

 

3.

Seller has furnished to Purchaser and Purchaser acknowledges receipt of an
executed estoppel on required form and title datedown showing no new liens
related to tenant buildout or other matters

4.

Seller represents that the Tenant is not an affiliate of or otherwise related to
Seller, and that payment of the above amount completes purchaser's obligation
relative to this tenant earnout

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACCEPTED - PURCHASER

 

 

 

 

 

ACCEPTED - SELLER

 

 

Inland Diversified Fort Myers Colonial Square, L.L.C.,

 

 

 

 

Colonial Square Associates, LLC,

 

 

a Delaware limited liability company 

 

 

 

 

 

a Florida limited liability company

 

By:

Inland Diversified Real Estate Trust, Inc.,

 

 

 

 

 

 

 

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

______________________________________________

 

 

 

By:

_____________________________________________

 

G. Joseph Cosenza

 

 

 

 

 

 

 

 

Its:

Authorized Representative

 

 

 

 

Name:

_____________________________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

_____________________________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
















 

ACCEPTED - PURCHASER

 

 

 

 

 

ACCEPTED - SELLER

 

 

Inland Diversified Fort Myers Village Walk, L.L.C.,

 

 

 

 

 

Shops at Village Walk, LLC,

 

 

 

a Delaware limited liability company 

 

 

 

 

 

a Florida limited liability company

 

By:

Inland Diversified Real Estate Trust, Inc.,

 

 

 

 

 

 

 

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

______________________________________________

 

 

 

By:

_____________________________________________

 

G. Joseph Cosenza

 

 

 

 

 

 

 

 

Its:

Authorized Representative

 

 

 

 

Name:

_____________________________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

_____________________________________________

 

 

 

 

 

 

 

 

 

 

 

 















